Holmes, J.
There was evidence tending to show that the plaintiff went to the bank and asked for the funds standing in her name, and that the treasurer answered that she had no funds in the bank. If this evidence was true, the bank waived its right to the three months’ notice required by its by-laws; for, by denying that the plaintiff was a depositor, the bank repudiated the relation on which its right to notice was founded. See Lowe v. Harwood, 139 Mass. 133, 136. The answer also waives the notice by implication.
The answer admits a deposit in the name of the plaintiff. The plaintiff testified that the money was her own, and her husband, who seems to have been supposed by the bank to have been her principal and the true depositor, disclaimed the funds. This evidence fully warranted a finding that the plaintiff was the creditor of the bank. It follows that the court erred in directing a verdict for the defendant.

Exceptions sustained.